DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15 are amended and claim 2-7, 9-14, and 16-20 are canceled in response to the last office action. Claims 1, 8, 15, and 21-37 are presented for examination. Vasudev et al were cited, previously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 8, 15, and 21-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasudev et al [US 2019/0235726 A1].
	As to claims 1, 8, and 15, Vasudev et al teach a computer-implemented method, the method comprising:
analyzing, by one or more processors, input devices connected to respective computer devices executing within a workstation [e.g., “For instance, simple patterns may correspond to, for example, a tab based web application being utilized by a given user in which the user repeatedly mouse-clicks on the various tabs to navigate between them, rather than utilizing an existing keyboard short cut or alternatively uses the mouse to close tabs, rather than using a ‘close tab’ keyboard shortcut” in paragraph 0058; one of User Client Device 306-310 in Customer Organization 305 in fig. 3B], wherein the 
receiving [e.g., “For example, if the system observes that a user always mouse-clicks the ‘Edit’ button to edit a record, the system may push the suggested keyboard shortcut for ‘Edit,’ such as a keyboard combination of ‘control’ and ‘e’ so as to invoke the edit function in the future” in paragraph 0025], by one or more processors, a first signal [e.g., User Interactions 222 in fig. 2; Logged User Interactions 322 in fig. 3B] from a first input device [e.g., “mouse” in paragraph 0025] connected to the first computer device [e.g., User Device 210 in fig. 2; User Client Device 307 in fig. 3B];
converting, by one or more processors, the first signal into device data [e.g., “Host organization 110 may implement a request interface 176 via web-server 175 or as a stand-alone interface to receive requests packets or other requests 115 from the user client devices 106A-C” in paragraph 0040; “As depicted, the user's interactions with a hosted web application 251, which is hosted by the host organization, are captured and continuously logged by the interaction logger 215, resulting in the logged interactions 224 at the interaction logger 215 component” in paragraph 0045];
analyzing, by one or more processors, the device data [e.g., “The heuristic engine 220 depicted here may operate locally to the user device 210 or alternatively the heuristic engine 220 may reside within the host organization 250, in which case, the host organization performs the analysis based on logged interactions 224 passed to the host organization by the user device 210” in paragraph 0046; “At block 625, processing 
determining, by one or more processors, a pattern of the device data [e.g., “For instance, defined actions or interaction patterns by the user with the application through the GUI, such as a mouse click, etc., will be monitored and correlated with the available keyboard shortcut so as to identify usage patterns subject to the rules based recommendation triggers 495, and when matched (e.g., such as clicking on a ‘close tab’ with the mouse instead of using keyboard shortcut ‘control-F4) the keyboard shortcut recommendation engine 490 will push the recommended keyboard shortcut to the user” in paragraph 0068]; and
responsive to determining the pattern of the device data, generating, by one or more processors, based, at least in part, on the determined pattern: (i) a first key-mapping command for the first computer device, and (ii) a second key-mapping command for the second computer device [e.g., “For instance, defined actions or interaction patterns by the user with the application through the GUI, such as a mouse click, etc., will be monitored and correlated with the available keyboard shortcut so as to identify usage patterns subject to the rules based recommendation triggers 495, and when matched (e.g., such as clicking on a ‘close tab’ with the mouse instead of using keyboard shortcut ‘control-F4) the keyboard shortcut recommendation engine 490 will push the recommended keyboard shortcut to the user” in paragraph 0068; “The keyboard shortcut recommendation engine 390 may alternatively or additionally push same or different keyboard recommendations to the other users in the workgroup associated with user client devices 306, 307, 308, and 309 if those users have 
sending, by one or more processors, (i) the first key-mapping command to the first computer device, and (ii) the second key-mapping command to the second computer device [e.g., “The keyboard shortcut recommendation engine 390 may alternatively or additionally push same or different keyboard recommendations to the other users in the workgroup associated with user client devices 306, 307, 308, and 309 if those users have demonstrated no use, or seldom use of a keyboard shortcut, which is found to be beneficial to the other users in the workgroup” in paragraph 0056; Shortcut Recommendation (pushed to multiple users) 334 to User Client Device 307, 309 in fig. 3B].
As to claims 21, 27, and 33, Vasudev et al teach wherein the first input device is a keyboard; and the first signal indicates that a key of the keyboard has been pressed [e.g., “Notably, the user may interact with the record editor 584 function of the software applications utilizing non-keyboard interactions, such as mouse movements and mouse clicks, or the user may use existing keyboard shortcuts to invoke the identical functions.  For instance, a user may simply click on the save 581 button using a mouse cursor or alternatively the user may use the ‘control-S’ keyboard shortcut to invoke the identical function” in paragraph 0072].
As to claims 22, 28, and 34, Vasudev et al teach wherein the first input device is a computer mouse; and the first signal indicates that a key of the keyboard has been pressed [e.g., “Notably, the user may interact with the record editor 584 function of the software applications utilizing non-keyboard interactions, such as mouse movements 
As to claims 23, 29, and 35, Vasudev et al teach wherein the first input device is a computer mouse; and the first signal indicates that a key of the keyboard has been pressed [e.g., “Each user system 812 also typically includes one or more user interface devices, such as a keyboard, a mouse, trackball, touch pad, touch screen, pen or the like, for interacting with a graphical user interface (GUI) provided by the browser on a display (e.g., a monitor screen, LCD display, etc.) in conjunction with pages, forms, applications and other information provided by system 816 or other systems or servers” in paragraph 0128].
As to claims 24, 30, and 36, Vasudev et al teach wherein the first key-mapping command instructs the first computer device to open a first program; and the  second key-mapping command instructs the second computer device to open the first program [e.g., “If matches are found by the heuristic engine 220 then the relevant shortcut will be passed to the shortcut informer 225 component, which will then provide a shortcut recommendation 223 by pushing the shortcut recommendation back to the display of the user device 210 for display to the user 205” in paragraph 0045].
As to claims 25, 31, and 37, Vasudev et al teach receiving, by one or more processors, a second signal from a second input device connected to the second 
As to claims 26 and 32, Vasudev et al teach prompting, by one or more processors, a user of both the first computing device and the second computing device to validate: (i) use of the first key-mapping command of the first computer device, and (ii) use of the second key-mapping command of the second computer device [e.g., “As depicted here, there is now a pushed ‘toast’ message 591 triggered by the keyboard shortcut recommendation engine and sent to the GUI 504 at the user's computing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        4/5/2021